Filed 8/14/14 P. v. Brazil CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




THE PEOPLE,                                                                                  C074371

                   Plaintiff and Respondent,                                     (Super. Ct. Nos. 09F09308,
                                                                                   09F09353 & 10F00128)
         v.

SHALAYNE BRAZIL,

                   Defendant and Appellant.




         Appointed counsel for defendant Shalayne Brazil asked this court to review the
record and determine whether there are any arguable issues on appeal. (People v. Wende
(1979) 25 Cal.3d 436 (Wende).) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the judgment.




                                                             1
                                              I
       On December 14, 2009, defendant Shalayne Brazil possessed numerous items
belonging to Jessica Wright knowing that the items had been stolen.
       Defendant pleaded no contest to receiving stolen property (Pen. Code, § 496,
subd. (a) -- count four) in exchange for a grant of probation and dismissal, with a Harvey
waiver (People v. Harvey (1979) 25 Cal.3d 754) for purposes of restitution, of six other
counts involving six other victims.
       The trial court suspended imposition of sentence and granted probation for five
years with various terms and conditions, including victim restitution to all seven victims
in an amount to be determined.
       The parties and the trial court agreed that in determining the recommended amount
of restitution, the probation officer had made an addition error and that the recommended
amount of restitution was $30,313.16 rather than $30,120.16. Nonetheless, defendant
requested a hearing to dispute the amount. Defendant signed an agreement that her
failure to appear at the restitution hearing would constitute a waiver of her rights and that
the trial court could impose the recommended amount of restitution. After numerous
continuances, defendant failed to appear at the June 21, 2013 restitution hearing and the
trial court imposed $30,313.16 in victim restitution with no objection from defense
counsel.
                                              II
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.




                                              2
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                          DISPOSITION
       The judgment is affirmed.


                                                              MAURO                , J.


We concur:


             BLEASE                , Acting P. J.


             ROBIE                 , J.




                                               3